Illinois Official Reports

                                  Supreme Court



                         People v. Goossens, 2015 IL 118347




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
Court:               RAYMOND GOOSSENS, Appellant.



Docket No.           118347



Filed                September 24, 2015



Decision Under       Appeal from the Appellate Court for the Third District; heard in that
Review               court on appeal from the Circuit Court of Rock Island County, the
                     Hon. F. Michael Meersman, Judge, presiding.



Judgment             Appellate court judgment affirmed.
                     Circuit court judgment affirmed.


Counsel on           Michael J. Pelletier, State Appellate Defender, Thomas A. Lilien,
Appeal               Deputy Defender, and Rikin Shah, Assistant Appellate Defender, of
                     the Office of the State Appellate Defender, of Elgin, for appellant.

                     Lisa Madigan, Attorney General, of Springfield (Carolyn E. Shapiro,
                     Solicitor General, and Michael M. Glick and Joshua M. Schneider,
                     Assistant Attorneys General, of Chicago, of counsel), for the People.
     Justices                  JUSTICE KARMEIER delivered the judgment of the court, with
                               opinion.
                               Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Burke,
                               and Theis concurred in the judgment and opinion.



                                                 OPINION

¶1         Defendant, Raymond Goossens, a police sergeant, was convicted of intimidation, a Class 3
       felony (720 ILCS 5/12-6(a)(6) (West 2010)), after he threatened not to respond to 911 calls
       from a local auto racetrack as long as two former police officers were employed at the facility.
       Following a finding of guilty by a jury, defendant was sentenced to a term of two years’
       probation. The amended order of probation contained numerous conditions, one of which
       required that defendant “shall become current in his child support in case number 2002 D 528.”
       Defendant appealed, arguing the trial court of Rock Island County lacked the authority under
       section 5-6-3(b) of the Unified Code of Corrections (Code) to include the payment of child
       support as a condition of probation. 730 ILCS 5/5-6-3(b) (West 2010). The appellate court
       affirmed. 2014 IL App (3d) 120680. We allowed defendant’s petition for leave to appeal (Ill. S.
       Ct. R. 315 (eff. July 1, 2013); R. 612 (eff. Feb. 6, 2013)) and now affirm the judgment of the
       appellate court.

¶2                                 PRINCIPAL STATUTE INVOLVED
¶3         Section 5-6-3 of the Code includes a list of several mandatory conditions of probation (730
       ILCS 5/5-6-3(a) (West 2010)) as well as other conditions that a court may impose at its
       discretion (730 ILCS 5/5-6-3(b) (West 2010)). Specifically at issue in this case is subsection
       5-6-3(b)(6), which provides:
                   “(b) The Court may in addition to other reasonable conditions relating to the nature
               of the offense or the rehabilitation of the defendant as determined for each defendant in
               the proper discretion of the Court require that the person:
                                                     ***
                       (6) support his dependents[.]” 730 ILCS 5/5-6-3(b)(6) (West 2010).

¶4                                          BACKGROUND
¶5         At defendant’s sentencing hearing on July 16, 2012, the trial court imposed, inter alia, a
       condition requiring defendant to “become current in his child support in case number 2002 D
       528” and “defendant shall not be released from his probation until his child support is
       current.” 1 The trial court imposed the child support condition based on a presentencing
       investigation report indicating that defendant owed over three and a half years in back child
       support payments, totaling $11,779.89.


           1
            For purposes of simplicity, hereafter, the condition of probation at issue will be summarized as
       “the child support condition.”

                                                     -2-
¶6          On appeal, defendant argued that the trial court was not authorized under section 5-6-3(b)
       to impose the child support condition because child support payments do not reasonably relate
       to the offense of intimidation. The Appellate Court, Third District, rejected defendant’s
       argument, finding that section 5-6-3(b) expressly permits a trial court to impose any of the
       enumerated probation conditions, regardless of whether the condition relates to the charged
       offense. 2014 IL App (3d) 120680, ¶ 9. The appellate court determined that because the child
       support condition falls under the scope of section 5-6-3(b)(6), “support his dependents,”
       imposition of the condition was authorized by statute. Id. The Third District noted, however,
       its interpretation conflicts with an earlier Appellate Court, Fourth District, decision in People
       v. Campbell, which interpreted section 5-6-3(b) to mean, “all conditions of a sentence or
       conditional discharge must be related to the specific offense for which the defendant is
       sentenced.” Id. (citing People v. Campbell, 325 Ill. App. 3d 569 (4th Dist. 2001)). We granted
       defendant’s petition for leave to appeal.

¶7                                                ANALYSIS
¶8         The issue before this court is whether the trial court had the authority to impose a condition
       of probation requiring defendant to pay child support for a conviction of intimidation.
       Defendant maintains that the trial court acted beyond the scope of its sentencing authority
       under section 5-6-3(b) of the Code (730 ILCS 5/5-6-3(b) (West 2010)) by imposing the
       probation condition that “defendant shall become current in his child support in case number
       2002 D 528.” Defendant argues a trial court is only authorized to impose a condition of
       probation enumerated under section 5-6-3(b) if it relates to the nature of defendant’s
       conviction. Thus, defendant suggests that if this court conducted a linguistic examination of
       section 5-6-3(b), the plain language of the Code would reveal that the legislature created a
       restrictive clause intending to require that all conditions, including the enumerated conditions,
       must relate to the nature of the offense. The State argues the plain language of the Code
       authorizes a trial court to impose any of the enumerated conditions under section 5-6-3(b),
       regardless of whether the condition relates to the nature of defendant’s conviction.
       Accordingly, the State concludes that subsection 5-6-3(b)(6) provides express statutory
       authority to impose the payment of child support as a condition of probation. We agree with
       the State.
¶9         The cardinal rule of statutory construction is to give effect to the intent of the legislature,
       presuming the legislature did not intend to create absurd, inconvenient, or unjust
       consequences. People v. Gaytan, 2015 IL 116223, ¶ 23. The best indicator of such intent is the
       language of the statute, which is to be given its plain and ordinary meaning. People v.
       McChriston, 2014 IL 115310, ¶ 15. In determining the plain and ordinary meaning of the
       statute, we consider the statute in its entirety, the subject it addresses, and the apparent intent of
       the legislature in enacting it. People v. King, 241 Ill. 2d 374, 378 (2011). We may also consider
       the resulting consequences from construing the statute one way or the other. People v.
       Marshall, 242 Ill. 2d 285, 293 (2011). The construction of a statute is a question of law that is
       reviewed de novo. People v. Simpson, 2015 IL 116512, ¶ 29.
¶ 10       This court has repeatedly interpreted section 5-6-3(b) of the Code (730 ILCS 5/5-6-3(b)
       (West 2010)) to mean a court may in its discretion require a probationer to comply with any of



                                                     -3-
       the enumerated conditions, including “support his dependents” 2 (730 ILCS 5/5-6-3(b)(6)
       (West 2010)). See People v. Lampitok, 207 Ill. 2d 231, 246 (2003) (“[S]ubsection (b) provides
       numerous examples of conditions that the court in its discretion may require ***.”); People v.
       Meyer, 176 Ill. 2d 372, 378 (1997) (“Section 5-6-3(b) of the Code contains 16 permitted
       conditions of probation which may be imposed ***.”). Defendant argues, however, that there
       is an inherent relatedness requirement in the Code that attaches to all enumerated conditions.
       Thus, a trial court would abuse its discretion by imposing an unrelated enumerated condition.
       We disagree.
¶ 11       If we were to accept defendant’s argument that the legislature intended that all conditions
       of probation, including those expressly enumerated, must relate to the nature of the offense,
       when could a court impose electronic monitoring or home confinement (730 ILCS
       5/5-6-3(b)(10) (West 2010)) as a condition of probation? Neither condition relates to the nature
       of any offense, but rather they are conditions imposed for enforcement and the protection of
       the public.
¶ 12       It is well settled that when the legislature uses certain language in one instance of a statute
       and different language in another part, we assume different meanings were intended. People v.
       Santiago, 236 Ill. 2d 417, 431 (2010). Under the plain language of the Code, the legislature
       specifically chose to limit the application of some enumerated conditions by requiring the
       condition relate to the offense charged. See, e.g., 730 ILCS 5/5-6-3(b)(12) (West 2010)
       (limiting the defendant’s financial obligations to the “offense for which the defendant was
       sentenced”); 730 ILCS 5/5-6-3(b)(17) (West 2010) (limiting the condition to defendants
       convicted for an offense “that would qualify the accused as a child sex offender”). By contrast,
       in the same statute, the legislature specifically chose to exclude a relatedness requirement for
       other enumerated conditions. See, e.g., 730 ILCS 5/5-6-3(b)(3) (West 2010) (requiring a trial
       court to require defendant to “work or pursue a course of study or vocational training”); 730
       ILCS 5/5-6-3(b)(6) (West 2010) (requiring defendant to “support his dependents”); 730 ILCS
       5/5-6-3(b)(9) (West 2010) (requiring defendant to “perform some reasonable public or
       community service”). Thus, we assume that the legislature intended such limitations to certain
       conditions when it expressly provided that limitation, while at the same time, the legislature
       did not intend such limitations when the language is absent from other conditions.
       Additionally, if the legislature had intended that all conditions of probation must relate to the
       nature of the offense, then constructing the extensive list of conditions was superfluous,
       because there would be no need to include such additional, limiting language in certain parts of
       the statute. Instead, these provisions clearly demonstrate that the legislature knew exactly what
       it was doing when it specifically authorized a trial court to impose certain enumerated
       conditions, including electronic monitoring or home confinement (730 ILCS 5/5-6-3(b)(10)
       (West 2010)) and supporting one’s dependent (730 ILCS 5/5-6-3(b)(6) (West 2010)),
       regardless of whether the condition relates to the nature of offense.

           2
            Section 5-6-3(b)(6) of the Code, “support his dependents,” is synonymous with the obligation to
       make child support payments. See Black’s Law Dictionary 503 (9th ed. 2009) (defining a “dependent”
       as someone “who relies on another for support”). In this case, defendant was the noncustodial parent of
       his child. It was reasonable for the trial court to set the amount of support at the amount already
       adjudicated in case No. 2002 D 528. The amount defendant was ordered to pay under the child support
       condition is not dispositive on the issue before this court.

                                                      -4-
¶ 13        Furthermore, defendant’s attempted construction contradicts our previous interpretation of
       the plain language of the Code, which says, “[t]he Court may *** require that the person ***
       support his dependents.” 730 ILCS 5/5-6-3(b)(6) (West 2010). The enumerated conditions that
       may be imposed under section 5-6-3(b) represent the legislature’s considered judgment that
       those conditions may be imposed at the court’s discretion for any offense. See Lampitok, 207
Ill. 2d at 246; Meyer, 176 Ill. 2d at 378. This court, and multiple appellate court decisions, have
       consistently held that any additional condition not expressly authorized by statute “may be
       imposed as long as it is (1) reasonable and (2) relates to (a) the nature of the offense or (b) the
       rehabilitation of the defendant as determined by the trial court.” Meyer, 176 Ill. 2d at 378
       (citing People v. Ferrell, 277 Ill. App. 3d 74, 79 (1995), People v. Hubble, 81 Ill. App. 3d 560
       (1980), and People v. Dunn, 43 Ill. App. 3d 94 (1976)); see also Lampitok, 207 Ill. 2d at 246.
       Defendant’s relatedness argument becomes a factor when the court fashions its own
       discretionary conditions that are not enumerated under the Code. However, that is not the
       situation in this case. Accordingly, the plain language of section 5-6-3(b) at the time of
       defendant’s sentencing was unambiguous and provided the trial court with the authority
       pursuant to section 5-6-3(b)(6) of the Code (730 ILCS 5/5-6-3(b)(6) (West 2010)) to impose
       the child support condition.
¶ 14        We are aware our holding conflicts with People v. Campbell, 325 Ill. App. 3d 569 (2001).
       See 2014 IL App (3d) 120680, ¶ 9. The issue presented in Campbell was whether the trial court
       had the authority under section 5-6-3(b) to reimpose unpaid fees from a previous offense as a
       condition of a sentence of conditional discharge for a later, unrelated offense. Campbell, 325
Ill. App. 3d at 570. In determining whether the trial court was authorized under the Code to
       reimpose unpaid fees from a previous offense, the Campbell court interpreted section 5-6-3(b)
       to mean, “all conditions of a sentence of conditional discharge must be related to the specific
       offense for which the defendant is sentenced.” (Emphasis added.) Id. at 571. The appellate
       court also noted the Code revealed no express authority for the trial court to reimpose fees from
       a previous offense. Therefore, the Campbell court concluded the trial court lacked the authority
       to impose the condition because the condition was not authorized by statute and did not relate
       to the underlying offense. Id. at 571-72.
¶ 15        Campbell’s interpretation of section 5-6-3(b) is inconsistent with our earlier decision in
       Meyer, 176 Ill. 2d 372, which the appellate court failed to acknowledge or follow. In Meyer,
       this court addressed whether the trial court had the authority to impose an unenumerated
       condition of probation requiring the defendant to erect a violent felon warning sign reading
       “ ‘Warning! A Violent Felon lives here. Enter at your own Risk!’ ” Id. at 376. We interpreted
       section 5-6-3(b)3 as allowing a trial court to impose an additional, unenumerated condition of
       probation “as long as it is (1) reasonable and (2) relates to (a) the nature of the offense or (b) the
       rehabilitation of the defendant as determined by the trial court.” Id. at 378. This court held that
       the condition of probation requiring the defendant to erect the violent felon warning sign was
       unreasonable and did not serve the purposes of section 5-6-3(b). Id. at 379-80.
¶ 16        Just as in Meyer, the condition at issue in Campbell was not expressly authorized by
       statute. Thus, the court in Campbell should have considered whether the condition was
       reasonable and related to the nature of the offense or the rehabilitation of the defendant as
           3
           Although section 5-6-3(b) has been amended since Meyer, the language of the paragraph has
       remained unchanged. See 730 ILCS 5/5-6-3(b) (West 1994).

                                                     -5-
       determined by the trial court. Accordingly, we reject Campbell’s interpretation that all
       conditions of probation, including those expressly enumerated, must relate to the nature of the
       offense. To the extent that Campbell and its progeny contradict our holding, these cases are
       overruled.
¶ 17       Finally, for the first time during oral argument, defendant claimed the trial court
       impermissibly created an indeterminate period of probation by requiring him to “become
       current in his child support” prior to his release from probation. Because defendant did not
       raise this issue in his petition for leave to appeal, the issue was not properly preserved for our
       review. BAC Home Loans Servicing, LP v. Mitchell, 2014 IL 116311, ¶ 22.

¶ 18                                         CONCLUSION
¶ 19      For the above stated reasons, we conclude that the trial court had the statutory authority to
       order child support payments as a condition of probation. The judgments of the circuit and
       appellate courts are therefore affirmed.

¶ 20      Appellate court judgment affirmed.
¶ 21      Circuit court judgment affirmed.




                                                   -6-